t c memo united_states tax_court paul t venable ii petitioner v commissioner of internal revenue respondent docket no 16217-16l filed date paul t venable ii pro_se susan t mosley for respondent memorandum findings_of_fact and opinion pugh judge this case was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining respondent’s notice_of_federal_tax_lien nftl to collect petitioner’s unpaid federal_income_tax liabilities for and years at issue the issues for decision are whether petitioner should be permitted to challenge his income_tax liabilities for the years at issue and if not whether settlement officer steven lerner so lerner abused his discretion in sustaining respondent’s nftl findings_of_fact some of the facts have been stipulated and are so found the stipulated facts are incorporated in our findings by this reference petitioner resided in idaho when he timely filed his petition respondent sent petitioner a notice_of_deficiency for the tax_year on date for the tax_year on date for the tax_year on date and for the tax_year on date the notices of deficiency for the and tax years were addressed to petitioner pincite n d street parma idaho but the notice_of_deficiency for the tax_year was addressed to petitioner pincite2 pet lane parma idaho petitioner never received the notice_of_deficiency for but did receive the unless otherwise indicated all section references are to the internal_revenue_code_of_1986 code as amended and in effect at all relevant times rule references are to the tax_court rules_of_practice and procedure others petitioner did not file petitions with respect to any of the notices of deficiency on date respondent filed an nftl and on date sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for the years at issue on date petitioner submitted a timely form request for collection_due_process or equivalent_hearing and indicated only that he was seeking a discharge of the lien petitioner’s case was assigned to so lerner so lerner issued a notice_of_determination sustaining the collection action on date this notice states that he verified that the necessary legal requirements and administrative procedures were met that assessments were properly made for each year that notice_and_demand for payment was mailed to petitioner at his last_known_address and that balances remained outstanding when the nftl was filed petitioner then timely petitioned this court for review of the determination on date we remanded the case for further consideration for the appeals_office to specify the information so lerner relied upon for verification on remand so lerner compiled an administrative file that contained copies of the original information he retrieved to confirm that the requirements of applicable law and administrative procedure were met with respect to the determination and collection of petitioner’s unsatisfied income_tax liabilities for the years at issue the file included copies of the substitute u s postal service form_3877 certified mail lists 30-day letters and notices of deficiency related to the assessments of petitioner’s tax_liabilities for the years at issue in accordance with our remand order respondent offered petitioner a supplemental administrative hearing on date via telephone conference before the hearing on date so lerner sent petitioner information regarding how the deficiencies and additions to tax were computed for the years at issue along with copies of the forms w-2 wage and tax statement on which income determinations were based in response to so lerner’s letter on date petitioner faxed so lerner multiple affidavits containing a series of statements laying out petitioner’s arguments that he was not subject_to tax in his affidavits and during the date hearing petitioner claimed only that as written the laws of the united_states including the constitution do not impose the tax_liabilities on him that the internal_revenue_service determined specifically he argued then and again before us that the income_tax law does not ‘plainly and clearly lay’ any_tax upon petitioner or his revenue that the internal_revenue_code does not ‘plainly and clearly lay’ a tax on any of petitioner’s revenues and that petitioner’s revenues are not subject_to f ederal taxation by excise on date respondent issued a supplemental notice_of_determination concerning collection action s under sec_6320 and or supplemental notice the supplemental notice rejected petitioner’s arguments and sustained the filing of the nftl covering petitioner’s individual income_tax liabilities for the years at issue i challenge to underlying liabilities opinion sec_6330 provides that a taxpayer may challenge his underlying tax_liability during an administrative hearing if he did not receive a statutory_notice_of_deficiency or did not otherwise have a prior opportunity to dispute the underlying tax_liability the phrase underlying tax_liability includes the tax_deficiency any penalties and additions to tax and statutory interest 115_tc_329 if the underlying liability is properly at issue the court reviews any determination regarding that liability de novo the court reviews all other administrative matters for abuse_of_discretion 115_tc_35 114_tc_176 petitioner has not argued--nor is there evidence in the record--that he did not receive the notice_of_deficiency for or nor has he denied receiving the notices because he had a prior opportunity to challenge the liabilities for the and tax years we hold that he is precluded from challenging the liabilities for those years sec_6330 goza v commissioner t c pincite respondent concedes that petitioner did not receive the notice_of_deficiency for therefore he may challenge his underlying liability in an administrative hearing because he did not receive a notice_of_deficiency or otherwise have a prior opportunity to contest the liability see sec_6320 sec_6330 see also 114_tc_604 but this court considers a taxpayer’s challenge to his underlying liability in a collection action case only if he properly raised that challenge at his administrative hearing 129_tc_107 see sec_301 f q a-f3 f q a-f3 proced admin regs an issue is not properly raised at the administrative hearing if the taxpayer fails to request consideration of that issue by the settlement officer or if he requests consideration but fails to present any evidence after being given a reasonable opportunity to do so giamelli v commissioner t c pincite see also zook v commissioner tcmemo_2013_128 at holding that the taxpayer failed to properly raise her underlying liabilities when she failed to provide any documentation of the underlying liabilities and asserted frivolous arguments we find that petitioner had multiple opportunities to challenge his underlying liability for during his appeals hearing but he offered only frivolous arguments about why he was not subject_to tax as we have said before again and again w e perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir simply put petitioner is subject_to the income_tax laws sec_1 imposes an income_tax on taxable_income sec_63 defines taxable_income as gross_income minus deductions petitioner admitted that he received income when he was paid for the work he performed sec_61 defines gross_income to include that very category of income none of petitioner’s arguments absolves him from his obligations under the code the constitutionality of our income_tax system--including the role played within that system by the internal_revenue_service and the tax court--has long been established crain v commissioner f 2d pincite8 this court consistently deems arguments against the constitutionality of income_tax laws frivolous a position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir as the settlement officer did in zook v commissioner tcmemo_2013_128 so lerner correctly rejected petitioner’s frivolous arguments and we conclude that petitioner did not properly raise his underlying liabilities in the appeals hearing because petitioner is precluded from addressing the underlying income_tax liabilities for the years at issue we will review so lerner’s actions for abuse_of_discretion see goza v commissioner t c pincite ii abuse_of_discretion in a collection_due_process_hearing the settlement officer must verify whether the requirements of applicable law and administrative procedure were met sec_6330 the settlement officer also must consider the issues raised by the taxpayer and whether the proposed collection action balances the government’s need for efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 sego v commissioner t c pincite the taxpayer bears the burden of proving that the settlement officer’s determinations were arbitrary capricious or without sound basis in fact or law rule a 112_tc_19 while petitioner alleged in his petition that respondent failed to comply with the verification requirement in his 100-page opening brief or his 30-page answering brief he did not identify any defects choosing instead to make the frivolous arguments we rejected above we therefore sustain respondent’s determination to proceed with collection against petitioner decision will be entered for respondent we also warn petitioner that sec_6673 authorizes the court to impose a penalty of up to dollar_figure for frivolous and groundless arguments or whenever it appears to the court that proceedings before us have been instituted or maintained by the taxpayer primarily for delay sec_6673 because this is petitioner’s first case before the court we will not impose a penalty but he may expect a penalty in a future case if he persists in maintaining the same frivolous and meritless positions or uses the court primarily for delay despite our warning
